Finney, Justice,
dissenting:
I dissent. In State v. Reed, this Court said:
We again remind solicitors their final argument in the penalty phase of a capital trial must be carefully tailored so as not to appeal to the personal bias of a juror, nor calculated to arouse his passion or prejudice. State v. Bell, [293 S. C. 391], 360 S. E. (2d) 706 (S. C. 1987). The argument must be confined to the record and its reasonable inferences and must focus on the characteristics of the defendant and the nature of the crime. See State v. Bell; State v. Smart, 278 S. C. 515, 299 S. E. (2d) 686 (1982); State v. Linder, 276 S. C. 304, 278 S. E. (2d) 335 (1981).
This Court’s decisions condemning arguments by solicitors are so numerous, the principle is elementary. Yet, solicitors continue to ignore the law as set forth by this and higher courts. We hope the dictates of this opinion may finally be heard by the solicitors of this State.
State v. Reed, 293 S. C. 515, 519, 362 S. E. (2d) 13, 15 (1987).
The record before us, in my view, is no different from the comments previously condemned in Reed, supra, (solicitor’s “cop-out” argument was prohibited); and State v. Cockerham, 294 S. C. 380, 365 S. E. (2d) 22 (1988), (prosecutor’s argument concerning the jury’s “softness ... soft underbelly ... lack of courage ... lack of commitment” prohibited). My difference with my colleagues is that not only can I not commend this portion of the solicitor’s closing argument, I condemn it. Considered in their totality, I believe the comments in the instant case fail to meet the test articulated in Darden v. Wainwright, 477 U. S. 168, 106 S. Ct. 2464, 2472, 91 L. Ed. (2d) 144 (1986), and deprived this appellant of his right to a fair trial.
*289Additionally, I disagree with so much of the majority opinion as seems to imply that these comments were legitimate responses to appellant’s counsel’s opening argument “for compassion, not justice, for mercy” and asking “for nothing more than the love of God, for Christian compassion for this man.” The majority relies at least in part upon State v. Singleton, 284 S. C. 388, 326 S. E. (2d) 153 (1985), cert. denied, 471 U. S. 1111, 105 S. Ct. 2346, 85 L. Ed. (2d) 863 (1985). In Singleton, the defendant’s trial attorney argued the lack of deterrent effect of the death penalty. In response to this argument, the solicitor argued that the death penalty deterred crime. This Court held that “under the circumstances, the solicitor’s argument did not render the trial unfair.” Singleton, 326 S. E. (2d) at 156. In my view, responding to a plea for mercy by characterizing a life sentence as a cop-out or the result of a guilt trip is a totally different situation and renders the trial unfair.
Carried to a logical conclusion, the majority’s holding would prohibit defense counsel from pleading for mercy in a death penalty case without opening the door for the prosecutor to argue that a sentence of life imprisonment could indicate questionable integrity or a lack of resolve on the jury’s part.
I find that the solicitor’s comments trivializing a life sentence violate the Eighth Amendment to the United States Constitution and unlawfuly curtail the right of a defendant to present evidence in mitigation of death. Under Skipper v. South Carolina, 476 U. S. 1, 106 S. Ct. 1669, 90 L. Ed. (2d) 1 (1986); Eddings v. Oklahoma, 455 U. S. 104, 102 S. Ct. 869, 71 L. Ed. (2d) 1 (1982); and Lockett v. Ohio, 438 U. S. 586, 98 S. Ct. 2954, 57 L. Ed. (2d) 973 (1978), a defendant is allowed to proffer as a mitigating factor any aspect of his character, record, or any of the circumstances of the offense.
Finally, it is my opinion that the trial court erred by not allowing appellant’s expert, Dr. Diane Follingstad, to testify on sur-reply about the classification of prisoners. Dr. Follingstad was the only person qualified to give such testimony, and the appellant should have had the opportunity to deny or explain the reply testimony of Ms. Smith. The exclusion of Dr. Follingstad’s testimony deprived appellant of his *290right to place before the jury relevant evidence in mitigation of punishment. Skipper v. South Carolina, supra.
I would remand this case for a new sentencing proceeding.